EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1 and 4-6 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation, “first connecting part and said second connecting part can be pivoted relatively, and while said foldable packing box is folded, said first connecting part and said second connecting part remain in the same horizontal plane, and said foldable honeycomb structure is folded; after said packing foldable box is 2expanded, said second connecting part is pivoted to a position perpendicular to said first connecting part, said foldable honeycomb structure is unfolded” in combination as claimed in claim 1 is not anticipated or made obvious over the prior art of record. The Applicant’s arguments filed on 01/28/2022 are persuasive, Figure 3 discloses the first connecting part 21 and the second connecting part 22 remain in the same plane (which can be considered horizontal or vertical depending on its position), and the foldable honeycomb structure 30 is folded. Figure 4 discloses when the packing foldable box is 2expanded, the second connecting part 21 is pivoted to a position perpendicular to the first connecting part 22, the foldable honeycomb structure 30 is unfolded. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735